Title: From Thomas Jefferson to Henry Dearborn, 1 September 1808
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Dear Sir 
                     
                     Monticello Sep. 1. 08.
                  
                  Yours of Aug. 15. was recieved yesterday. I regret extremely that the estimate of the blocks at N. York should place them above our appropriation. the data of calculation should be above all question to justify suspending the operation. but, if they are to cost a million, altho’ I should be for it, yet Congress should be consulted.   I inclose you a letter from George Mosley wishing to be a Cadet, with Govr. Tompkins’s recommendation, which places him on high ground. I propose to be in Washington on the 1st. of October. the newspapers tell us of dispatches from mr Pinckney: but mr Madison had not recieved any the day before yesterday. I salute you with affection & respect.
                  
                     Th: Jefferson 
                     
                  
               